Case 1:16-cv-08533-PAE Document 103-9 Filed 05/15/20 Page 1 of 5




                                                              P 00191
Case 1:16-cv-08533-PAE Document 103-9 Filed 05/15/20 Page 2 of 5




                                                              P 00192
Case 1:16-cv-08533-PAE Document 103-9 Filed 05/15/20 Page 3 of 5




                                                              P 00193
Case 1:16-cv-08533-PAE Document 103-9 Filed 05/15/20 Page 4 of 5




                                                              P 00194
Case 1:16-cv-08533-PAE Document 103-9 Filed 05/15/20 Page 5 of 5




                                                              P 00195
